Filed 10/16/15 P. v. Sanchez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H042011
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1493583)

     v.
CASIMIRO SANCHEZ

         Defendant and Appellant.


         Pursuant to a negotiated disposition, Casimiro Sanchez pleaded no contest to one
felony count of battery (Pen. Code, §§ 242-243, subd. (d))1. In exchange for his no
contest plea, Sanchez was promised three years formal probation and that he would
receive credit for time served on any county jail sentence
         On February 13, 2015, on motion of the People, the court reduced the felony
battery offense to a misdemeanor. The court suspended imposition of sentence and
placed Sanchez on three years formal probation; the court ordered that he serve 161 days
in county jail, which the court deemed served. The court imposed various fines, fees, and
assessments and granted the People’s motion to dismiss several other charges. The court
ordered that Sanchez have only peaceful contact with the victim and that he perform
20 hours of community service.
         On February 24, 2015, Sanchez filed a notice of appeal based on the sentence or
other matters occurring after the plea.



         1
             All further statutory references are to the Penal Code unless otherwise indicated.
       Sanchez’s appointed counsel has filed an opening brief in which no issues are
raised. Counsel asks this court to conduct an independent review of the record as
required by People v. Wende (1979) 25 Cal.3d 436. Counsel has declared that Sanchez
was notified that no issues were being raised by counsel on appeal, and that he could file
a supplemental brief with this court.
       On July 9, 2015, by letter, we notified Sanchez of his right to submit written
argument on his own behalf within 30 days. That time has passed and we have not
received a response from Sanchez.
                                           Facts2
       On September 23, 2014, Sanchez and his wife began arguing because he was
sending money to his family in Mexico rather than paying his portion of the bills at
home.3 Sanchez pushed his wife out of the way, and then pushed her into the living room
and onto the couch. Sanchez held down his wife by the neck and used force to push her
face into the crevice between the cushions. Sanchez “mounted her” making it difficult
for her to breathe. Sanchez’s wife had a pacemaker and had had back surgery so she
could not free herself. While holding down his wife, Sanchez told her, “Now you are
going to die. This is your last moment.” Sanchez’s wife told officers that she was held
down for approximately 30 seconds and that during that time, Sanchez twisted her hands
behind her back and bent her fingers backward, which caused her a lot of pain. An
officer saw that Sanchez’s wife had a swollen right middle knuckle and she complained
of pain to the back of her head and neck area.
       Based on the foregoing, the Santa Clara County District Attorney filed a felony
complaint on September 26, 2014. Initially, Sanchez was charged with one felony count
of assault with force likely to produce great bodily injury (§ 245, subd. (a)(4), count 1),

       2
        The facts are taken from the probation officer’s report.
       3
        At the time, Sanchez and his wife had been married for more than five years, but
had no children in common.
                                              2
one felony count of threats to commit a crime resulting in death or great bodily injury
(§ 422, count 2), and one felony count of inflicting corporal injury on a spouse (§ 273.5,
subd. (a), count 3). However, on December 12, 2014, in court, at the time set for the
preliminary hearing, the People amended the complaint to add a count 4—battery or
offensive touching in violation of sections 242-243, subdivision (d)—as a felony.
       Before Sanchez entered his no contest plea to count 4, he initialed and signed an
advisement of rights and waiver form in which he acknowledged that he understood his
constitutional rights, which he then waived; the charges against him; and the
consequences of his plea. Before the court took Sanchez’s no contest plea to count 4, the
court confirmed with Sanchez that he had reviewed the information in the waiver form
and understood the contents, and that it was his initials and signature on the form.
Counsel stipulated to a factual basis for the plea.
       Upon our independent review of the record, we conclude there are no meritorious
issues to be argued, or that require further briefing on appeal. Further, the fines and fees
imposed are supported by the law and the facts. Sanchez received a legally authorized
sentence that was within the terms of the plea agreement.
                                         Disposition
       The judgment is affirmed.




                                              3
                                  _________________________________
                                  ELIA, ACTING P.J.


WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
MIHARA, J.